Name: 89/84/EEC: Commission Decision of 9 January 1989 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural policy;  means of agricultural production;  Europe
 Date Published: 1989-02-03

 Avis juridique important|31989D008489/84/EEC: Commission Decision of 9 January 1989 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (only the Portuguese text is authentic) Official Journal L 032 , 03/02/1989 P. 0030 - 0030*****COMMISSION DECISION of 9 January 1989 on improving the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) (89/84/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 24 October 1988 the Portuguese Government forwarded the following provisions pusuant to Article 24 (4) of Regulation (EEC) No 797/85: - Decree Law No 327/88 of 23 September 1988 on the re-establishment of aids in the milk sector, - 'Despacho' of the Minister of Agriculture, Fisheries and Food of 8 June 1988 amending the conditions for the granting of aid in the pigmeat production sector; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Bearing in mind the provisions forwarded, the measures adopted in Portugal pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 9 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.